The Attorney General has received your request for an opinion wherein you ask, in effect, the following question: Does the $5.00 fee imposed at 28 O.S. 32 [28-32](11) (1978) include both the filing and the release of the lien or is there a separate $5.00 fee for each filing? The pertinent portions of 28 O.S. 32 [28-32] (1978) are as follows: "All county clerks shall charge and collect the following flat fees to be uniform throughout the state regardless of the recording method used, and the county clerks shall not be required to itemize or charge these fees pursuant to any other schedule, except as specifically provided by law, to-wit: "11. For the recording and filing of mechanics' or material — men's liens and the release thereof .............. $5.00" In construing a statute, consideration should be given to the intent and purpose of the entire statute and if possible, the construction adopted should be one which will give effect to all sections of the statute. In the Matter of Mid America Peterbilt, 593 P.2d 499 (1979).  28 O.S. 32 [28-32] in whole, reads as follows: "28 O.S. 32 [28-32]. County clerk — Fees. — All county clerks shall charge and collect the following flat fees to be uniform throughout the state regardless of the recording method used and the county clerks shall not be required to itemize or charge these fees pursuant to any other schedule, except as specifically provided by law, to wit: "1. For recording the first page of deeds, mortgages and any other instruments . . . . . . . . . $5.00 2. For recording each additional page of same instrument . . . $1.00 3. For furnishing hard copies of microfilmed records to bonded abstractors only, per page . . . . . . $1.00 4. For furnishing photographic copies of photographic records, or of typewritten script or printed records, per page . . . . . . . . . $1.00 5. For recording plat of one block or less . . . . $5.00 6. For recording plat of more than one block . . . $25.00 7. For certifying to any copy per page . . . . $1.00 8. For recording an assignment of Tax Sale Certificate to be paid by the party purchasing . . . . . .$5.00 9. For recording of any mark or brand and giving certificate for same . . . . . . . . . . $5.00 10. For recording each certificate for estrays and forwarding description of same, as required by law . . . $1.00 11. For the recording and filing of mechanics' or materialmen's liens and the release thereof . . . . $5.00 12. For filing, indexing and furnishing filing data for an original or a continuation financing statement pursuant to the Uniform Commercial Code . . . . . $5.00 13. For filing, indexing and furnishing filing data for an assignment pursuant to the Uniform Commercial Code . . . . . . . . . . .$5.00" Thus, when subsection 11, dealing with the recording, filing, and release of liens is viewed in conjunction with 28 O.S. 32 [28-32] in its entirety, it is possible to resolve any ambiguity.  The Legislature specifically set out separate fees for the filing of various parts of one instrument, as evidenced by the fees to be charged for the recording of a mortgage. In subsection 1 of 28 O.S. 32 [28-32], a fee is set for recording the first page of the mortgage while in subsection 2, a separate fee is listed for each additional page of the same instrument. Thus, it is apparent that when a separate charge is to be made with regard to the same instrument, the charges are listed separately.  In subsection 11, the Legislature combined the acts of recording, filing and release of a mechanic or materialmen's lien and imposed a fee of $5.00. Therefore, the $5.00 fee is for the acts of recording, filing and release of the lien.  It is, therefore, the official opinion of the Attorney General that your question be answered as follows: Under the provisions of 28 O.S. 32 [28-32](11) (1978) the $5.00 fee imposed covers both the recording and filing, as well as the release of the lien.  (KAY HARLEY JACOBS) (ksg)